Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about June 2, 2009, which, inter alia, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed *659custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence of respondent’s failure to plan for the child’s future, notwithstanding the agency’s diligent efforts (Social Services Law § 384-b [7] [a]). The record shows that the agency met with respondent to review her service plan and discuss the importance of compliance (see Matter of Lady Justice I. , 50 AD3d 425 [2008]). The agency also referred respondent to parenting skills training, mental health therapy, housing assistance agencies, and scheduled regular visits with the child that accommodated her schedule. Despite these diligent efforts, respondent failed to attend therapy, obtain suitable housing or visit with the child on a consistent basis (see Matter of Kevin J., 55 AD3d 468 [2008], lv denied 11 NY3d 715 [2009]; Matter of William P., 23 AD3d 237 [2005]).
A preponderance of the evidence demonstrated that the termination of respondent’s parental rights was in the best interests of the child, who has been living with his foster family for most of his life (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). A suspended judgment was not appropriate under the circumstances, given that the child was thriving in a loving foster home, where his special needs were being met (see Matter of Omar Saheem Ali J. [Matthew J.], 80 AD3d 463 [2011]). Concur — Andrias, J.P., Friedman, Renwick, DeGrasse and Abdus-Salaam, JJ.